Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149264 & (16)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149264
                                                                    COA: 320306
                                                                    Oakland CC: 2013-246422-FC
  CHRISTOPHER LEE BENNETT,
           Defendant-Appellant.

  _____________________________________/

          By order of October 22, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the March 19, 2014 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Oakland Circuit Court and REMAND this case to the
  trial court for resentencing. As the prosecuting attorney concedes, the defendant should
  not have been assessed 25 points for offense variable (OV) 13. The conspiracy offense
  for which he was convicted is not a “crime[] against a person” under MCL 777.43(1)(c),
  as it is a “crime[] against public safety.” MCL 777.18; People v Bonilla-Machado, 489
  Mich 412 (2011). On remand, the trial court shall sentence the defendant within the
  appropriate sentencing guidelines range or, if it cannot follow its preliminary sentence
  evaluation under People v Cobbs, 443 Mich 276 (1993), permit him to withdraw his plea.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
         h0128
                                                                               Clerk